
	

115 HR 6459 : TSA Opportunities to Pursue Expanded Networks for Business Act
U.S. House of Representatives
2018-09-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 6459
		IN THE SENATE OF THE UNITED STATES
		September 5, 2018Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To amend the Homeland Security Act of 2002 to require a strategy to diversify the technology
			 stakeholder marketplace regarding the acquisition by the Transportation
			 Security Administration of security screening technologies, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the TSA Opportunities to Pursue Expanded Networks for Business Act or the TSA OPEN for Business Act. 2.Strategy (a)In generalSubtitle B of title XVI of the Homeland Security Act of 2002 (6 U.S.C. 563 et seq.) is amended by adding at the end following new section:
				
					1617.Diversified technology stakeholder marketplace
 (a)In generalNot later than 120 days after the date of the enactment of this section, the Administrator shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a strategy to diversify the technology stakeholder marketplace that the Administrator relies upon to acquire security screening technologies, including by increased participation of small business innovators.
 (b)ContentsThe strategy required under subsection (a) shall include the following: (1)Information on how Administration solicitation, testing, evaluation, piloting, acquisition, and procurement processes impact the Administrator’s ability to acquire from a technology stakeholder, including a small business innovator, that has not previously provided technology to the Administration, an innovative technology or capability with the potential to enhance transportation security.
 (2)Specific actions that the Administrator will take, including modifications to the processes described in paragraph (1), to foster diversification within the technology stakeholder marketplace, together with information on projected timelines for such actions.
 (3)Plans for how the Administrator may, to the extent practicable, assist a small business innovator at certain points in such processes, including when such an innovator lacks adequate resources to participate in such processes, to help ensure that an advanced technology or capability can be developed and acquired by the Administrator.
 (4)A feasibility assessment of partnering with an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code to help provide venture capital to businesses, particularly small business innovators, for commercialization of innovative homeland security technologies that are expected to be ready for commercialization in the near term and within 36 months. In conducting such feasibility assessment, the Administrator shall consider the following:
 (A)Establishing an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code, modeled after the In-Q-tel program, as a venture capital partnership between the private sector and the intelligence community to help businesses, particularly small business innovators, commercialize innovative security-related technologies.
 (B)Enhanced engagement, either through the Science and Technology Directorate of the Department of Homeland Security or directly, with the In-Q-tel program described in subparagraph (A).
 (c)Rule of constructionNothing in this section may be construed as requiring changes to the Transportation Security Administration standards for security technology.
 (d)DefinitionsIn this section: (1)Intelligence communityThe term intelligence community has the meaning given such term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)).
 (2)Small business concernThe term small business concern has the meaning described under section 3 of the Small Business Act (15 U.S.C. 632). (3)Small business innovatorThe term small business innovator means a stakeholder that is a small business concern that has an advanced transportation security technology or capability..
 (b)Comptroller general reviewNot later than one year after the submission of the strategy required under section 1617 of the Homeland Security Act of 2002 (as added by subsection (a)), the Comptroller General of the United States shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a review of the extent to which such strategy addresses the requirements of such section, has resulted in increased participation of small business innovators in the technology stakeholder marketplace, and has resulted in a diversification of the marketplace.
 (c)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by inserting after the item relating to section 1616 the following new item:
				
					
						Sec. 1617. Diversified technology stakeholder marketplace..
			
	Passed the House of Representatives September 4, 2018.Karen L. Haas,Clerk.
